Citation Nr: 1754373	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-00 581A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the character of the service member's release from service is a bar to VA benefits.

2.  Entitlement to service connection for cause of death.

3.  Entitlement to nonservice-connected death pension benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

The Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Appellant's spouse served on active duty from March 1965 to November 1973.  He passed away in November 1973, while still enlisted.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.     

In August 2016, the Appellant and her son testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Appellant if further action is required.


REMAND

In December 2016, the Board remanded this matter in order to obtain all VA treatment records from the Salisbury and Durham VA medical centers (VAMCs) as well as the VA Federal Records Center.

In accordance with the Board's remand directives, letters were sent to the Salisbury and Durham VAMCs in May 2017.  These letters generally indicated the Appellant's spouse may have been treated at the respective facilities; neither indicated the relevant time period for which the records were being requested.

Thereafter, in July 2017, the RO received a letter from the Salisbury VAMC indicating that a thorough search of their records systems revealed no records responsive to the request.  The March 1969 treatment note in the claims file from the Salisbury VAMC contradicts this finding.  According to the treatment note, at a minimum, the Appellant's spouse was hospitalized from January 17, 1969 to March 4, 1969 at their facility.  

A July 2017 Report of General Information documented a telephone contact with a Durham VAMC representative who simply stated no records were found.  This finding is inconsistent with a letter received from the Durham VAMC in December 2015.  In the letter, representative indicated additional time was necessary to respond to a prior request by the VA for the same records because there were multiple volumes of records, which had either been retired to the VA Federal Records Center or were located at another facility.  A subsequent January 2016 Report of General Information indicated a manual check of the paper record books would be necessary to determine if a file existed. 

Upon receipt of the above responses, the RO did not make a separate formal finding of unavailability.  Instead, the RO sent the Appellant a letter in July 2017 advising that the treatment records from the Salisbury and Durham VAMCs could not be located and that all efforts to do had been exhausted.  However, the Board disagrees.  Missing from this letter is confirmation of any attempts by the RO to obtain the treatment records from the VA Federal Records Center.

Given the above, the Board is not satisfied that all reasonable efforts have been made to obtain these records and that they do not exist or further efforts to obtain them would be futile.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R § 3.159(e) (2017); see also Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Appellant's spouse for the time period between November 27, 1966 and November [REDACTED], 1973, from the Salisbury and Durham VAMCs, including any of their associated facilities.  Given the age of the records, request and confirm review of all relevant paper records.  

If the records requested do not exist or further efforts to obtain them would be futile, make a formal finding and provide the Appellant with appropriate notice of the same.

2. Obtain all treatment records for the Appellant's spouse for the time period between November 27, 1966 and November [REDACTED], 1973, from the VA Federal Records Center.  

If the records requested do not exist or further efforts to obtain them would be futile, make a formal finding and provide the Appellant with appropriate notice of the same.

3. Once the above request has been completed to the extent possible, readjudicate the appeal.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




